OPINION — AG — ** COUNTY OFFICERS — DEPUTIES — REIMBURSEMENT ** COUNTY OFFICIALS AND THEIR DEPUTIES (1) "WHOSE DUTIES INVOLVED THEM IN COUNTY FINANCIAL MATTERS, RECEIPTING AND ACCOUNTING FOR PUBLIC MONEY AND EXPENDITURE OF COUNTY FUNDS BY THE PROCEDURES SET OUT IN 62 O.S. 310.1 [62-310.1] TO 62 O.S. 310.3 [62-310.3]" AND (2) WHO ARE NAMED IN 19 O.S. 180.47 [19-180.47] AND (3) WHO ATTENDED SAID CONFERANCE AND (4) WHO PAID SAID $3.00 REGISTRATION FEE ARE ENTITLED TO BE REIMBURSED FOR THE SUBJECT ITEM OF EXPENDITURE. (CONFERENCE, PROFESSIONAL MEETING, REIMBURSEMENT OF THE FEE, EMPLOYEES OF THE COUNTY) CITE: 19 O.S. 180.47 [19-180.47] (JAMES P. GARRETT)